DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on March 4, 2019.
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference(s) JP2017-199168 (which corresponds to US9992632) is a/are general background reference(s) covering a service providing system having mobile equipment whose moving time is more shortened than the case where the mobile equipment returns to one determined home position and walls. 
Reference JP2011-097206 discloses an invention that is pertinent to an image processing device which is provided with a number of printing copy setting section 41, which sets the number of print copies of the printed matter and a number of columns setting section 42, which sets number of columns to be used as the distribution destinations when the printed matter is  distributed. 
Reference JP2016-203562 disclose an invention that is pertinent to an image formation apparatus with which a user can distribute distribution materials while confirming attendees and absentees and on the seating list sheet. 
Claim Considerations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 

Claim limitations of:  
“a group setting section” and “a providing section” of claim 1-2 and 4-5,
“positional-information acquiring section” of claim 2,
“a layout information acquiring section” of claim 6-7,
“a layout information acquiring section” and “a route setting section” of claims 7-10,
“a printing section” of claims 13-16,
“a notification section” of claims 17-19, and
“an instruction apparatus” and “a providing apparatus” of claim 20,
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” and “apparatus” coupled with functional language in the claim languages above without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
 “a group setting section” and “a providing section” of claim 1-2 and 4-5 (corresponds to: in Specification, i.e. in Fig. 3, para. 98, the group setting unit 133, and Fig. 2 and in para. 151, “the self-propelling mechanism 121” as the providing section, respectively),
“positional-information acquiring section” of claim 2 (corresponds to: in Specification, i.e. in Fig. 3 and in para. 80, the distribution-target position acquiring unit 131);
“a layout information acquiring section” of claim 6-7 (corresponds to: in Specification, i.e. in in Fig. 3 and in para. 95, the spatial-layout acquiring unit 132),
“a layout information acquiring section” (corresponds to: in Specification, i.e. in in Fig. 3 and in para. 95, the spatial-layout acquiring unit 132) and “a route setting section” of claims 7-10 (corresponds to: in Specification, i.e. in in Fig. 3 and in para. 130, the movement-route setting unit 134),
“a printing section” of claims 13-16 (corresponds to: in Specification, i.e. in Fig. 2 and in para. 65, the image processor 115, the image forming unit 116, and the paper feed mechanism 117);
“a notification section” of claims 17-19 (corresponds to: in Specification, i.e. in Fig. 2 and in para. 68, the display unit 118 and the speaker 120), and
“an instruction apparatus” and “a providing apparatus” of claim 20 (corresponds to: in Specification, i.e. in Fig. 33 and in para. 276, the instruction apparatus 210, and the self-propelled printer 100A, respectively).
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (U.S. Pub. No. 2016/0274840 A1, hereinafter as “Bannai”), and further in view of Miyazaki et al. (U.S. Pub. No. 2018/0069935 A1, hereinafter as “Miyazaki”).
With regard to claim 1, the claim is drawn to a mobile apparatus (see Bannai, i.e. in Fig. 1, disclose the printed matter delivery system 10, comprises an image forming apparatus 100) comprising: 
a group setting section that sets one or more groups each having a plurality of members, wherein, when the plurality of members are connected by using one or more straight lines, all of the plurality of members are positioned so as to be connected by one or more straight lines each equal to or shorter than a predetermined threshold, each of the one or more straight lines connecting one member of the plurality of members and one other member of the plurality of members (as the claimed limitation of “a group setting section” has invoked the claim interpretation under 35 USC 112(f), and the corresponding structure is the CPU 111 of Fig. 2-3 from the specification as evidenced by para. 98 of the publication of instant application, examiner then submit that, in Bannai, i.e. in Fig. 8, disclose the control device 111 further comprises a CPU 112; and further in Fig. 8 and in para. 80, disclose the operational panel 160, and “…[0080] The operation panel 160 includes hardware having an input unit such as a button to receive input from the user and a liquid crystal panel or the like provided with a touch panel function….”; in addition, in Bannai, i.e. in Fig. 5, for example, discloses and illustrates that the users are positioned in forms of row and columns [or “…connected by using one or more straight lines…”] ); and 
a providing section that moves to any one member of each of the one or more groups and provides distribution material (as for claimed limitation of “a providing section”, as evidenced by the delivery device 300 connects to the finisher 120 of the image forming device 100 to receive printed matter and delivers the printed matter to a specified delivery destination. If the finisher 120 is not disposed on the image forming device 100, the delivery device 300 directly receives the printed matter from the device body 110. [0039] With the mobility unit 390, the delivery device 300 autonomously moves along a delivery route to a delivery destination while avoiding obstructions, the delivery route being transmitted from the management device 500. When the delivery device 300 finishes delivering the printed matter, the delivery device 300 returns to a position (hereafter "home position") to connect to the finisher 120 again and waits in a state where the delivery device 300 can receive printed matter. A battery of the delivery device 300 is recharged in the home position. [0040] The delivery device 300 also includes a receipt inputting unit 202 and the delivery authentication unit 212.). 
The teachings of Bannai do not explicitly disclose the aspect relating to “… sets one or more groups each having a plurality of members” and “…all of the plurality of members are positioned so as to be connected by one or more straight lines each equal to or shorter than a predetermined threshold”.  
may be set for each user, for each user group, or for each job. Hereinafter, a description will be given of a method for setting a service prohibition area and a method for providing a print service using information about the service prohibition area that has been set” and “[0063] The service prohibition area setting screen for a manager illustrated in FIG. 6 is different from the service prohibition area setting screen for each user illustrated in FIG. 4 in that fields for designating "user group" or "user" are added. Here, either of "user group" and "user" is selected by using a radio button. If "user group" is selected, a specific user group is selected from a pull-down menu of "user group", whereas if "user" is selected, a specific user is selected from a pull-down menu of "user". Accordingly, a service prohibition area is set for all the users belonging to the selected specific user group or the selected specific user.” [or as “…sets one or more groups each having a plurality of members..”].  In addition, in Miyazaki, i.e. in Fig. 4 and in para. 55, discloses that “[0055] For example, in the example illustrated in FIG. 4, there are check marks in the check boxes corresponding to "restroom", "meeting room 1", and "meeting room 2" on the first floor, and 10 minutes, 60 minutes, and 60 minutes are respectively set. [or as “…each equal to or shorter than a predetermined threshold”] Also, there is a check mark in the check box corresponding to the third floor”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bannai to include the limitation(s) discussed and also taught by Miyazaki, with the teachings discussed above, as the cited prior arts 
With regard to claim 2, the claim is drawn to the mobile apparatus according to claim 1, further comprising: a positional-information acquiring section that acquires positional information of persons in a specific space, wherein the group setting section sets the one or more groups on a basis of the positional information (see Bannai, i.e. in para. 110-112, disclsoes that “   [0110] The delivery management unit 514 creates delivery jobs including a "delivery job ID," a "print job ID," a "group ID," a "job name," "authentication information," an "image forming device ID," " positional information about image forming device," " positional information about delivery destination," "receipt information," and the like as shown in FIG. 13 based on the delivery request transmitted by the user terminal 400. The delivery management unit 514 transmits the delivery jobs to the delivery device 300 via the delivery job transmitting and receiving unit 513 and performs the delivery jobs in order. …   [0112] The "image forming device ID" includes an ID of the image forming device 100 from which printed matter is received in the delivery job. The " positional information about image forming device" includes information such as map coordinates indicative of the position of the image forming device 100 from which the printed matter is received. The " positional information about delivery destination" includes information such as map coordinates indicative of the position of a desk or 
With regard to claim 3, the claim is drawn to the mobile apparatus according to claim 2, wherein, when a person who does not belong to the one or more groups is present in the specific space, the providing section moves to the person who does not belong to the one or more groups, and provides the distribution material (see Miyazaki, i.e. in Fig. 4, in para. 60063 and etc., disclose that “[0060] The users of the print system 100 are grouped into plural groups according to the intended use of the print system 100. The manager of the print system 100 is able to, for example, permit the users belonging to a user group 1 to use a service on the first floor 60A and the second floor 60B and prohibit the users belonging to the user group 1 from using a service on the third floor 60C. … [0063] The service prohibition area setting screen for a manager illustrated in FIG. 6 is different from the service prohibition area setting screen for each user illustrated in FIG. 4 in that fields for designating "user group" or "user" are added. Here, either of "user group" and "user" is selected by using a radio button. If "user group" is selected, a specific user group is selected from a pull-down menu of "user group", whereas if "user" is selected, a specific user is selected from a pull-down menu of "user". Accordingly, a service prohibition 
With regard to claim 4, the claim is drawn to the mobile apparatus according to claim 1, wherein the group setting section sets the one or more groups in such a manner that the one or more groups each have a predetermined number of members or fewer (see Miyazaki, i.e. in fig. 4-7, for example, FIG. 4 is a diagram illustrating a service prohibition area setting screen that is displayed on a display screen of a client apparatus).
With regard to claim 6, the claim is drawn to the mobile apparatus according to claim 1, further comprising: a layout information acquiring section that acquires layout information of the space in which the mobile apparatus moves, wherein the group setting section sets the one or more groups on a basis of the acquired layout information in such a manner that the one or more groups each include at least one member who is positioned on a route along which the mobile apparatus is capable of moving (see Bannai, i.e. in Fig. 5, in para. 17, 39, 56, 66-67, 99-100 and etc., disclose that “[0017] FIG. 5 is a diagram depicting a delivery device delivering printed matter along a delivery route according to the embodiment;”, and “[0039] With the mobility unit 390, the delivery device 300 autonomously moves along a delivery route to a delivery destination while avoiding obstructions, the delivery route being transmitted from the management device 500. When the delivery device 300 finishes delivering the printed matter, the delivery device 300 returns to a position (hereafter "home position") to connect to the finisher 120 again and waits in a state where the delivery device 300 can receive printed matter. A battery of the delivery device 300 is recharged in the home position”; in addition, in Miyazaki, i.e. in Fig. 2 and para. 38, disclose that “[0038] FIG. 2 is a schematic diagram illustrating the layout of an office 60”, and in para. 39, disclose that “[0039] The office 60 includes three floors: a first 
With regard to claim 7, the claim is drawn to the mobile apparatus according to claim 1, further comprising: a layout information acquiring section that acquires layout information of a space in which the one or more groups are set; and a route setting section that sets a route on a basis of the acquired layout information, the route being a route along which the mobile apparatus is capable of moving to any one member of each of the one or more groups (Bannai, i.e. in para. 99-100, disclose that “[0099] The delivery device 300 includes a delivery job receiving unit 321, a route setting unit 322, a map information storage unit 323, a movement control unit 324, and a receipt confirmation unit 325. [0100] The delivery job receiving unit 321 is an example of a delivery job receiving unit and receives a delivery job from the management device 500. The route setting unit 322 sets a delivery route based on a delivery destination included in the delivery job and map information stored in the map information storage unit 323, the map information indicating an arrangement of desks or chairs in an office, for example. If the obstruction detection sensor 380 detects an obstruction, the route setting unit 322 sets a delivery route again such that movement is possible while avoiding the obstruction”; and in para. 116, 130 and etc., disclose that “[0116] Further, one or more functions of the management device 500 may be disposed on the image forming device 100 or the delivery device 300, for example. One or more functions of the route setting unit 322, the map information storage unit 323, and the movement control unit 324 included in the delivery device 300 may be disposed on the image forming device 100 or the management device 500, for example”; and “[0130] In step S110, the route setting unit 322 of the delivery device 300 sets a delivery route based on positional 
With regard to claim 11, the claim is drawn to the mobile apparatus according to claim 1, wherein the distribution material is held in a state in which the distribution material is sorted separately for the one or more groups (see Bannai, i.e. in para. 32, 50 and etc., disclose that “[0032] The finisher 120 performs a post process such as sorting or stapling on the recording medium (hereafter "printed matter") on which the image is formed in the device body 110. While the image forming device 100 according to the present embodiment includes the finisher 120, the image forming device 100 may be configured without the finisher 120”, and “[0050] The finisher 120 includes the print authentication unit 211, paper ejection trays 121, 122, and an outlet 123. In response to an instruction from the user, the finisher 120 performs sorting, stapling, or the like on printed matter output from the image forming device 100”; also in claim 3 of Bannai, disclose that “the printed matter delivery system as claimed in claim 1, wherein each of the print job and the delivery job includes group information that indicates that the print job is related to the delivery job”). 
With regard to claim 12, the claim is drawn to the mobile apparatus according to claim 11, wherein the distribution material is sorted in accordance with an order of moves to the one or more groups (see Bannai, i.e. in para. 32, 50 and etc., disclose that “[0032] The finisher 120 performs a post process such as sorting or stapling on the recording medium (hereafter "printed matter") on which the image is formed in the device body 110. While the image forming device 100 according to the present embodiment includes the finisher 120, the image forming device 100 may be configured without the finisher 120”, and in claim 3 of Bannai, disclose that “the printed matter delivery system as claimed in claim 1, wherein each of the print job and the 
With regard to claim 13, the claim is drawn to the mobile apparatus according to claim 1, further comprising: a printing section that prints printed matter as the distribution material (see Bannai, i.e. in para. 5 and etc., disclose that “[0005] For example, there are movable printers that deliver printed matter to a user in which an image is formed in accordance with a print request from the user and there are wheeled finishers that receive printed matter output from an image forming device and deliver the printed matter to a user (see Patent Document 1 or 2)”). 
With regard to claim 20, the claim is drawn to a distribution-material providing system (see Bannai, i.e. in Fig. 1, disclose the printed matter delivery system 10) comprising: 
an instruction apparatus that gives an instruction to move to any one member of a group, the group being set in such a manner that, when a plurality of members of the group are connected by using one or more straight lines, all of the plurality of members are connected by one or more straight lines each equal to or shorter than a predetermined threshold, each of the one or more straight lines connecting one member of the plurality of members and one other member of the plurality of members  (as the claimed limitation of “a group setting section” has invoked the claim interpretation under 35 USC 112(f), and the corresponding structure is the CPU 111 of Fig. 2-3 from the specification as evidenced by para. 98 of the publication of instant application, examiner then submit that, in Bannai, i.e. in Fig. 8, disclose the control device 111 further comprises a CPU 112; and further in Fig. 8 and in para. 80, disclose the operational panel 160, and “…[0080] The operation panel 160 includes hardware having an input unit such as a button to receive input from the user and a liquid crystal panel or the like provided with a touch panel function….”; in addition, in Bannai, i.e. in Fig. 5, for example, discloses and illustrates that 
a providing apparatus that, in response to the instruction from the instruction apparatus, moves to the any one member of the group and provides distribution material (as for claimed limitation of “a providing section”, as evidenced by original disclosure, i.e. in para. 151 of the application publication, the providing section is corresponding to “the self-propelling mechanism 121” (also see Fig. 2 and etc.; examiner submit that, in Bannai, i.e. Fig. 1-3, 5-6, and etc., disclose the delivery device 300, and further in para. 37-41, discloses that “[0037] The delivery device 300 includes a communication unit 350 that can perform wireless communication with the wireless terminal 600 and a mobility unit 390 having a plurality of tires and a motor, for example. With the communication unit 350, the delivery device 300 transmits and receives various types of data to and from the management device 500 via the network 11 and the wireless terminal 600. [0038] Based on a delivery job transmitted from the management device 500, the delivery device 300 connects to the finisher 120 of the image forming device 100 to receive printed matter and delivers the printed matter to a specified delivery destination. If the finisher 120 is not disposed on the image forming device 100, the delivery device 300 directly receives the printed matter from the device body 110. [0039] With the mobility unit 390, the delivery device 300 autonomously moves along a delivery route to a delivery destination while avoiding obstructions, the delivery route being transmitted from the management device 500. When the delivery device 300 finishes delivering the printed matter, the delivery device 300 returns to a position (hereafter "home position") to connect to the finisher 120 again and waits in a state where the delivery device 300 can receive printed matter. A battery of the delivery device 
The teachings of Bannai do not explicitly disclose the aspect relating to “…all of the plurality of members are connected by one or more straight lines each equal to or shorter than a predetermined threshold…”.  
However, Miyazaki discloses an analogous invention relates to a service providing system, a service provision instruction method, and a non-transitory computer readable medium. More specifically, in Miyazaki, i.e. in para. 51, 63, Fig. 4, 6, 10, 19 and etc., disclose that “  [0051] In the print system 100, a service prohibition area where a print output service is prohibited even within the office 60 may be set for each user, for each user group, or for each job. Hereinafter, a description will be given of a method for setting a service prohibition area and a method for providing a print service using information about the service prohibition area that has been set” and “[0063] The service prohibition area setting screen for a manager illustrated in FIG. 6 is different from the service prohibition area setting screen for each user illustrated in FIG. 4 in that fields for designating "user group" or "user" are added. Here, either of "user group" and "user" is selected by using a radio button. If "user group" is selected, a specific user group is selected from a pull-down menu of "user group", whereas if "user" is selected, a specific user is selected from a pull-down menu of "user". Accordingly, a service prohibition area is set for all the users belonging to the selected specific user group or the selected specific user.” [or as “…sets one or more groups each having a plurality of members..”].  In addition, in Miyazaki, i.e. in Fig. 4 and in para. 55, discloses that “[0055] For example, in the example illustrated in FIG. 4, there are check marks in the check boxes corresponding to "restroom", "meeting room 1", and "meeting room 2" on the first floor, and 10 minutes, 60 minutes, and 60 minutes are respectively set. [or as “…each equal to or shorter than a predetermined threshold”] Also, there is a check mark in the check box corresponding to the third floor”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bannai to include the limitation(s) discussed and also taught by Miyazaki, with the teachings discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing service arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bannai by the teachings of Miyazaki, and to incorporate the limitation(s) discussed and also taught by Miyazaki, thereby to have a “… service provision instruction apparatus recognizes a position of a user within the zone and instructs the moving apparatus to provide a service to the user when the user is within the service provision area” (see Miyazaki, i.e. para. 4 and etc.).

Allowable Subject Matter
With regard to Claims 5, 8-10 and 14-19, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 5, the closest prior arts of record, Bannai and Miyazaki, do not disclose or suggest, among the other limitations, the additional required limitation of “the claim is drawn to the mobile apparatus according to claim 1, wherein the group setting section sets the 
With regard to claim 8, the closest prior arts of record, Bannai and Miyazaki, do not disclose or suggest, among the other limitations, the additional required limitation of “the mobile apparatus according to claim 7, wherein the route setting section sets the route in such a manner that a total length of the route is shorter than other candidates”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by teachings of Bannai and Miyazaki. 
With regard to claim 9, the closest prior arts of record, Bannai and Miyazaki, do not disclose or suggest, among the other limitations, the additional required limitation of “the mobile apparatus according to claim 7, wherein, when the one or more groups comprise a plurality of groups, the route setting section sets the route in such a manner that the route leads first to any one member of a group having a largest number of members”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by teachings of Bannai and Miyazaki. 
With regard to claim 10, the closest prior arts of record, Bannai and Miyazaki, do not disclose or suggest, among the other limitations, the additional required limitation of “the mobile apparatus according to claim 7, wherein, when the one or more groups comprise a plurality of groups, the route setting section sets the route in such a manner that the route leads last to any one member of a group having a smallest number of members”.  These additional features in 
With regard to claim 14, the closest prior arts of record, Bannai and Miyazaki, do not disclose or suggest, among the other limitations, the additional required limitation of “the mobile apparatus according to claim 13, wherein, until reception of the printed matter in each of the one or more groups is detected, the printing section does not start printing the printed matter which is to be distributed to a next move destination”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by teachings of Bannai and Miyazaki. 
With regard to claim 15, the closest prior arts of record, Bannai and Miyazaki, do not disclose or suggest, among the other limitations, the additional required limitation of “the mobile apparatus according to claim 13, wherein, until a move to a next move destination is started, the printing section does not start printing the printed matter which is to be distributed to the next move destination”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by teachings of Bannai and Miyazaki. 
With regard to claim 16, the closest prior arts of record, Bannai and Miyazaki, do not disclose or suggest, among the other limitations, the additional required limitation of “the mobile apparatus according to claim 13, wherein the printing section prints printed matter for each of the one or more groups, the printed matter describing how to distribute the distribution material”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by teachings of Bannai and Miyazaki. 
With regard to claim 17, the closest prior arts of record, Bannai and Miyazaki, do not disclose or suggest, among the other limitations, the additional required limitation of “the mobile 
With regard to claims 18-19, the claims are depending directly or indirectly from the independent Claim 17, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claim 5, 8-10 and 14-19 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakurai (U.S. Pat/Pub No. 2015/0378652 A1) disclose an invention relates to an  information processing apparatus includes a receiving unit that receives a print request with respect to a mobile image forming apparatus, and an instructing unit that instructs the mobile image forming apparatus to move to a request source of the print request and perform printing if the instructing unit determines that the request source is in motion, on the basis of a temporal change of location information indicating a location of the request source. 
Yamamoto. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675